Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to Applicant’s After Final filed on 12/22/2021.
2.	Claims 1-6 and 8 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks pages 5-8, filed 12/22/2021, with respect to the 35 USC 102 and 103 rejection of claim 1-6 and 8 have been fully considered and are persuasive.  Therefore the 35 USC 102 and 103 rejection of claims 1-6 and 8 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-6 and 8 are allowed.
Reasons For Allowance
5.	This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's claims and argument filed on 12/22/2021 point out the reasons the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reasons for allowance is necessary (see MPEP 13202.14). Claims 2-5 are allowed due to dependency.


Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A plurality of computing resources are provisioned for a plurality of computing system elements based at least in part on input specification information, whereby the input specification specifies the plurality of computing resources. The plurality of computing resources include one or more computing resources of a first computing system element of the plurality of computing system elements that are provided for a second computing system element of the plurality of computing system elements. The plurality of computing system elements are evaluated to identify whether the plurality of computing system elements are successfully executed and a report is generated based at least in part on the evaluation (Stickle et al. ‘945)
a security provisioning service automatically establishes trust in a device. Upon receiving a provisioning request, a security provisioning service identifies a verification item that is associated with the provisioning request. The security provisioning service performs one or more verification operations based on the provisioning request to determine whether the provisioning request is authorized. If the provisioning request is James et al. ‘291)
Systems and methods to grand network access to devices. When device attempts access via an access point, the AP initiates social network inquiry to determine whether to provide unrestricted access, restricted access or no access, depending on the social connection between the user and the AP owner. The social network inquiry may be performed by obtaining a social graph from services such as Facebook, LinkedIn, etc. The social network inquiry may also be performed by interrogating a calendar, to determine whether an appointment is indicated for the user associated with the device requesting the access and a user associated with the access point. The social network inquiry may also be performed by interrogating a database to determine whether a specific entry is present, e.g., whether a predetermined “like” is included in lists of “likes” in the Facebook account of the user associated with the device requesting the access. (Shalunov et al. ‘409)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443